Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ETAILED ACTION
1.	The Applicants’ preliminary amendment filed March 6, 2019 is acknowledged. Now, Claims 1-18 are pending.

Claim Objections
2.	Claims 1-18 are objected to because of the following informalities:  
	In Claim 1 (lines 7, 8 and 9 beneath Formula I), Applicant is advised to replace “.” with -- , --.
	In Claim 1 (line 10 beneath Formula I), Applicant is advised to replace “Each” with – each --.
	In Claim 1 (page 60, 2nd line from bottom), Applicant is advised to replace “m(R’O)Si(R”)n” with -- (R’O)mSi(R”)n --.
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the Claim 16 has not been further treated on the merits. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, Claim 1 recites the broad recitation “a C1-C32 alkyl group” (line 2 beneath Formula I), and the claim also recites “preferably C1-C22” (line 2 beneath Formula I) which is the narrower statement of the range/limitation. Claim 1 (line 3 and 10), “preferably” and “such as” have similar issues.
In Claim 1 (line 3 beneath Formula I), “hydrogen” causes confusion because it is not an alkoxy group.
In Claim 1 (lines 9 and 16 beneath Formula I), “typically” causes confusion because it is not clear what the corresponding non-typical embodiment is.
Claim 1 recites the limitation "R" in line 16 beneath Formula I.  There is insufficient antecedent basis for this limitation in the claim.  
In Claims 1 (lines 17-18 beneath Formula I) and 3 (line 2), it is not clear what “%N” is based on (i.e., weight %, volume %, mol %, etc.). For the sake of compact prosecution, it is based on weight %, pending rectification.
Claim 1 (7th line from the bottom), it is not clear what group the "R”" refers to other than it contains 3 to 30 carbon atoms. 
Claim 2 recites the limitation "the material modification process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 14-15 provide for the use of an emulsified composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-2, 4, 6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Price (US 4 631 207) in view of Fisher (US 6 403 163).
	For Claims 1 and 17, Price discloses an aqueous emulsified water-repellent composition comprising A) a protonated amino functional polyorganosiloxane, B) an alkylsilane compound containing a hydrolyzable group (e.g., methyltrimethoxysilane, etc.). (col. 1, lines 5-24, col. 2, line 19 to col. 4, line 12 and col. 5, lines 25-52) The composition can further contain diethylene glycol monobutylether. (col. 4, lines 13-37 and col. 6, lines 32-53) Further, component A) can be diluted with isopropyl alcohol. (Example 1) Notably, the diethylene glycol monobutylether (i.e., butyldiglycol) and isopropyl alcohol are indeed coalescent agents as taught in Applicant’s application publication at [0119]. Component A) can be obtained by protonating the corresponding amino functional polyorganosiloxane with an acid such as hydrochloric acid, acetic acid, etc. (col. 3, lines 31-52) A suitable protonated amino functional polyorganosiloxane contains at least 0.5 percent by weight of amino nitrogen, which touches the higher end of Applicant’s nitrogen content. (col. 2, line 43 to col. 3, line 30) Thus, a prima facie case of obviousness exists. ”);  In re Malagari , 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974) (claimed invention is rendered prima facie obvious by the teachings of a prior art reference that discloses a range that touches the range recited in the claim) Price is silent on the use of a defoamer. However, Fisher teaches the use of an antifoam in an aqueous emulsified water-repellent composition comprising a protonated amino functional polyorganosiloxane and an alkoxysilane. (col. 3, lines 20-39 and col. 4, line 66 to col. 5, line 20) The motivation is to prevent/suppress the foam formation in the emulsion. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Fisher’s antifoam in Price’s composition with expected success. Especially, Fisher is in the same field of endeavor as that of Price. For Claim 2, the amount of components A) and B) (i.e., collectively component (1)) is from about 2 to about 10 wt% based on the composition. (col. 5, line 53 to col. 6, line 2) The amount of component B) is from about 5 to 50 wt% based on the weight of component A). (col. 5, lines 11-18) Therefore, the amount of component would be about 1 (0.5*2%) to about 9.5 (0.95 * 10%) wt% based on the composition. For Claim 4, the foregoing hydrochloric acid, acetic acid, etc. read on the presently claimed acid as taught in Applicant’s application publication at [0112]. A suitable composition contains 96 wt% of water. (Example 1) Price is silent on the amount of the defoamer. However, this amount would affect the extent of the suppression of foam in the aqueous emulsified water-repellent composition. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the defoamer in whatever amount through routine experimentation in order to afford an aqueous emulsified water-repellent composition with a desired antifoaming level. Especially, Applicant does not show the criticality of such an amount. For Claim 6, the composition can further contain a catalyst. (col. 6, lines 3-13) For Claim 8, Price is silent on the presently claimed additives. However, Fisher teaches the use of an organic wax and a preservative. The preservative is used for reduce/eliminate microbial activity in the water-based emulsion. (col. 6, lines 12-33) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Fisher’s wax and/or preservative in Price’s composition with expected success. Especially, Fisher is in the same field of endeavor as that of Price, supra. For Claims 9-11, Price discloses a method of preparing the composition by mixing all ingredients in any order. (col. 3, line 38 to col. 4, line 10) To this end, any specific orders of mixing the ingredients recited in the presently claimed methods are obvious variants. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) For Claims 12-15, Price discloses a method of enhancing the water repellence of bricks, textiles, etc. (Examples) For Claim 18, Price is silent on the curing temperature. However, the curing temperature would affect the curing rate. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply whatever curing temperature through routine experimentation in order to achieve a desired curing rate. Especially, Applicant does not show the criticality of such a temperature.

10.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Price in view of Fisher as applied to Claims 1 and 6 above, and further in view of Huhn (US 4 436 856).
The difference between Price and the present invention is the requirement of i) a co-surfactant and ii) a zirconium catalyst. 
For i), Huhn teaches the use of an emulsifier based on a polyether-polysiloxane block copolymer (corresponding to Applicant’s co-surfactant) in an aqueous emulsified water-repellent composition. The motivation is to further impart hydrophobicity to impregnated substrates. (col. 2, line 8 to col. 3, line 39 and col. 4, lines 32-59) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the foregoing co-surfactant into Price’s composition with expected success.
For ii), Price further teaches the use of catalysts such as triethanolamine titanate. (col. 6, lines 3-13) To this end, Huhn teaches the equivalence and interchangeability between triethanolamine titanate and zirconium compounds as condensation catalysts in an aqueous emulsified water-repellent composition. (col. 2, line 8 to col. 4, line 22) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the zirconium compound as a condensation catalyst in Price’s composition with expected success.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765